Los hechos están expresados en la opinión.
En Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.
La acusación, en lo pertinente, dice así:
“El citado Angel Ayuso, en la noche del día 24 de diciembre de 3916 y en Yabucoa, que forma parte del Distrito Judicial de Hu-maeao, en momentos en que Julio Castilla, Jefe de Distrito de la Po-licía Insular de Yabucoa, llevaba arrestado a Julio Molinari por la comisión de un delito de alterar la paz pública, ilegal y voluntaria-mente estorbó a dicho jefe-de policía en el cumplimiento de sus debe-res, agarrándole por un brazo en actitud hostil y amenazadora, dando lugar a que dicho funcionario desatendiera el arresto del expresado Molinari para poder hacer frente al acusado y reducirlo a la obe-diencia ”
Y la ley infringida, es como sigue:
“Toda persona que voluntariamente resistiere, demorare, o estor-bare a cualquier funcionario público en el cumplimiento de alguna de las obligaciones de su cargo, o al tratar de cumplirla, siempre que no hubiere otra pena señalada, incurrirá en. multa máxima de cinco mil (5,000) dollars y cárcel por un término máximo de un año.”
Celebrado el juicio, el acusado fué condenado, a sufrir un mes de cárcel y a pagar cien dólares de multa, y no conforme, apeló para ante este tribunal. En su alegato expresa que la sentencia no está sostenida por la prueba y que la corte co-metió error manifiesto al apreciar la evidencia.
Cita el apelante los casos de Commonwealth v. Kirby, 56 Mass. 577, y Yates v. People, 32 New York, 509, para sostener su alegación de que para que se entienda perpetrado el de-lito que se imputó al acusado, es necesario que éste conozca el carácter de funcionario público de la persona a quien atacó. *393Tal es en efecto la verdadera doctrina. No se trata de la obs-trucción inconsciente de los deberes públicos de nn funcionario, sino del obstáculo creado de modo voluntario al resistir, de-morar o estorbar a cualquier funcionario público en el cum-plimiento de alguna de las obligaciones de su cargo, o al tratar de cumplirla.
La acusación que dejamos transcrita contiene todos los elementos esenciales del delito. T la prueba fué aún más clara todavía. Consistió en las declaraciones de Julio Cas-tilla, Jefe del Distrito de la Policía Insular, y de Enrique Bo-mero, policía insular, por parte del Fiscal, y de Antonio Castillo, el propio acusado, Francisco González, José M. Méndez y el Jefe Castilla, por parte de la defensa. Si se acepta, como aceptó la corte que los testigos del Fiscal dijeron la verdad, entonces resulta plenamente demostrado que en la noche del 24 de diciembre de 1916 el Jefe Castilla llevaba arrestado a Julio Molinari por una de las calles de Tabucoa, con dirección al cuartel; que varios jóvenes se oponían gri-tando uno de ellos: ‘‘¡Pueblo, sangre! ¡Mucha sangre! ¡Esto hay que corregirlo de alguna manera!;” que otro joven, dirigiéndose al acusado, le dijo: “Vamos tú, no dejes llevar a éste, no lo dejes .llevarque el acusado se lanzó, contra el jefe, viéndose obligado éste a darle con un bastón, yéndose entonces el preso que fué detenido por otro policía. La prueba de la defensa tiende a demostrar que Ayuso no cometió acción ilegal alguna. El conflicto fué resuelto dentro de sus facul-tades por la corte sentenciadora y de acuerdo con la repe-tida jurisprudencia de este tribunal, debe prevalecer su de-cisión en ausencia de pasión, prejuicio, parcialidad o error manifiesto.
Procede la confirmación de la sentencia recurrida.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.